Sandler, J. P., and Kassal, J., dissent in a memorandum by Kassal, J., as follows:
I dissent and would affirm, without prejudice to renewal of the application to withdraw upon a full and sufficient record, including an appropriate showing to establish whether or not there was adequate provision in the Illinois liquidation proceeding affording necessary funds for legal representation to be furnished to an insured in the position of respondent Florsheim in *539this case. Special Term so concluded on the original motion, denying the application with leave to renew upon submission, inter alia, of “information concerning the insolvency proceedings and the claims filed therein on behalf of the insureds and the attorneys representing them, and defendants’ rights to representation and coverage under the circumstances.” The supporting motion papers on the motion to renew were not at all probative as to whether or not any provision had been made in the liquidation proceeding for the continued defense of pending actions, other than the conclusory assertion by counsel to that effect. For example, on this record it cannot be ascertained whether or not the Circuit Court of Cook County, Illinois, in connection with the liquidation of Reserve Insurance Company, established a guarantee fund or whether provision was made for legal representation to be provided to an insured. Neither dv.es the present record reflect the extent to which Bower & Gardner had been compensated by the insurer at the inception of the litigation, when they were retained to defend the insured, and the scope of such representation. This would appear to me to be a relevant factor and permissible inquiry, taking cognizance of the fact, as has been often recognized, that the liability insurance at issue here is actually “litigation insurance,” which carries with it a broad, underlying duty to defend (International Paper Co. v Continental Cas. Co., 35 NY2d 322, 326). The insured, having paid a premium for such legal representation, either directly or indirectly, is entitled to protection, subject to the direction of the Illinois court. This should not be left to conjecture.